          Case 1:16-cr-00371-RA Document 752 Filed 05/09/19 Page 1 of 1
                                          LAW OFFICES
                                       PAULA J. NOTARI
                                         125 PARK AVENUE
                                                8th Floor
                                     NEW YORK, NEW YORK 10017
                                                ---------
                                          Tel. (646) 943-2172

                                                                   May 9, 2019

BY ECF and Email
The Honorable Ronnie Abrams
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re: United States v. Jason Galanis, et al., S1 16 Cr. 371 (RA)

        Dear Judge Abrams:

        On behalf of defendant Bevan Cooney we are asking the Court to adjourn Mr. Cooney’s
sentencing date currently set for May 24, 2019 for 45 days. The Government consents to this
request. The additional time is requested because the parties are discussing various issues which
will likely impact the Court’s view at sentencing. The parties further agree that 45 days should
be sufficient time to resolve these outstanding issues.


                                                   Respectfully,


                                                    /s/ Paula Notari
                                                    Paula Notari
                                                    Counsel for Bevan Cooney


cc: All Attorneys ECF
